Title: 1774 March 5th.
From: Adams, John
To: 


       Heard the oration pronounced, by Coll. Hancock, in Commemoration of the Massacre—an elegant, a pathetic, a Spirited Performance. A vast Croud—rainy Eyes—&c.
       The Composition, the Pronunciation, the Action all exceeded the Expectations of every Body. They exceeded even mine, which were very considerable. Many of the Sentiments came with great Propriety from him. His Invective particularly against a Prefference of Riches to Virtue, came from him with a singular Dignity and Grace.
       Dined at Neighbour Quincys, with my Wife. Mr. John Dennie and Son there. Dennie gave a few Hints of vacating the Charter and sending Troops, and depriving the Province of Advantages, quartering Troops &c.—But all pretty faint.
       The Happiness of the Family where I dined, upon account of the Colls. justly applauded Oration, was complete. The Justice and his Daughters were all joyous.
      